DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on March 10, 2020. Claims 1-14, 21, 23-26 and 36 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on March 10, 2020 has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300 in Fig. 3; 800 in Fig. 8; S1010 in Fig. 10; S1306 and S1310 in Fig. 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an auxiliary identifier generator” and “a cryptographic unit” in claims 23-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 does not end in a period (.).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation “the identity” in the last line. There is insufficient antecedent basis for the limitation. Dependent claims 2-14 and 36 are rejected for containing the same indefinite language as parent claim 1 without further remedying the indefinite language.
Claim 8 recites the limitation “the security key”. There is insufficient antecedent basis for the limitation. Dependent claims 9 and 13 are rejected for containing the same indefinite language as parent claim 8 without further remedying the indefinite language.
Claim 10 recites the limitation “the security key”. There is insufficient antecedent basis for the limitation. Dependent claims 11-12 are rejected for containing the same indefinite language as parent claim 10 without further remedying the indefinite language.
Claim 14 recites the limitation “the verification result”. There is insufficient antecedent basis for the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 14, 21, 23, 24 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallo et al. (U.S. Pub. No. 2012/0207305 cited in the IDS filed on 3/10/2020 and hereinafter referred to as Gallo).
As to claim 1, Gallo discloses a method for operating a system for secure one-way RFID tag identification, the system comprising an RFID tag reader (paragraph [0038] and Fig. 2 , Gallo teaches a mobile phone that reads NFC tags), and an RFID tag including a memory storing a tag identifier of the RFID tag (paragraphs [0033]-[0034] and Figs. 1-2, Gallo teaches an NFC tag with storage containing an identifier for the tag), the method comprising: 
generating, at the RFID tag, an auxiliary identifier (paragraphs [0032], [0034], and Figs. 1-2, Gallo teaches the tag generating a counter value); 
generating, at the RFID tag, a secure representation based on the auxiliary identifier (paragraphs [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter); 
transmitting, from the RFID tag and receiving at the RFID reader, one or more representations of the auxiliary identifier and the tag identifier including the secure representation (paragraph [0043] and Fig. 2, Gallo teaches transmitting a URL containing, among other items, the tag identifier and also transmitting the signed and hashed values based on the counter); and 
verifying the identity of the RFID tag based on the received representations (paragraph [0044]-[0050], [0056] and Fig. 2, Gallo teaches verifying based on the signature, counter, and tag identifier.).
As to claim 2, Gallo discloses the method of claim 1, wherein the auxiliary identifier is one of a random number and a number in a predetermined sequence (paragraphs [0032], [0034], and Figs. 1-2, Gallo teaches the tag generating a counter value (i.e. a predetermined sequence).).
As to claim 3, Gallo discloses the method of claim 1, wherein verifying the identity of the RFID tag includes determining if the auxiliary identifier has previously been used in verification of the identity of the RFID tag, and returning an unverified result if the auxiliary identifier has previously been used (paragraphs [0015], [0022], [0044]-[0050], [0056] and Fig. 2, Gallo teaches verification including the counter involves determining if the counter has been reused and determining that verification has failed.).
As to claim 7, Gallo discloses the method of claim 1, wherein the secure representation is an encrypted value (paragraph [0036] and Fig. 2, Gallo teaches the counter value is encrypted.).
As to claim 14, Gallo discloses the method of claim 1, wherein the verification of the RFID tag is performed at the RFID tag reader or by an external provider and the verification result returned to the RFID tag reader (paragraph [0044]-[0050], [0056] and Fig. 2, Gallo teaches verifying at the mobile device reader.).
As to claim 36, Gallo discloses an RFID system for secure one-way RFID tag identification, the system comprising an RFID tag reader and an RFID tag (paragraph [0038] and Fig. 2 , Gallo teaches a mobile phone that reads NFC tags), wherein the system is configured to implement the method of claim 1 (see rejection for claim 1 above.).

As to claim 21, Gallo discloses a method for operating an RFID tag for secure one-way RFID tag identification, the RFID tag including a memory storing a tag identifier of the RFID tag (paragraphs [0033]-[0034] and Figs. 1-2, Gallo teaches an NFC tag with storage containing an identifier for the tag), the method comprising: 
generating an auxiliary identifier (paragraphs [0032], [0034], and Figs. 1-2, Gallo teaches the tag generating a counter value); 
generating a secure representation based on the auxiliary identifier (paragraphs [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter); 
transmitting one or more representations of the auxiliary identifier and the tag identifier including the secure representation (paragraph [0043] and Fig. 2, Gallo teaches transmitting a URL containing, among other items, the tag identifier and also transmitting the signed and hashed values based on the counter.).

As to claim 23, Gallo discloses an RFID tag for secure one-way RFID tag identification, the RFID tag comprising 
a memory configured to store a tag identifier of the RFID tag (paragraphs [0033]-[0034] and Figs. 1-2, Gallo teaches an NFC tag with storage containing an identifier for the tag); 
an auxiliary identifier generator configured to generate an auxiliary identifier (paragraphs [0032], [0034], and Figs. 1-2, Gallo teaches the tag generating a counter value); 
a cryptographic unit configured to generate a secure representation based on the auxiliary identifier (paragraphs [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter); and 
a transmitter configured to transmit one or more representations of the auxiliary identifier and the tag identifier including the secure representation (paragraph [0043] and Fig. 2, Gallo teaches transmitting a URL containing, among other items, the tag identifier and also transmitting the signed and hashed values based on the counter.).
As to claim 24, Gallo discloses the RFID tag of claim 23, wherein the auxiliary identifier is one of a random number and a number in a predetermined sequence (paragraphs [0032], [0034], and Figs. 1-2, Gallo teaches the tag generating a counter value (i.e. a predetermined sequence).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo as applied to claims 1 and 23 above, and further in view of Khan et al. (U.S. Pub. No. 2012/0064828 and hereinafter referred to as Khan).
As to claim 4, Gallo discloses the method of claim 1, wherein the RFID tag stores a security key in a memory (paragraph [0032] and Fig. 1, Gallo teaches the NFC tag stores a key) and the secure representation is generated based on the auxiliary identifier and the security key (paragraphs [0032], [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter and the key.). Gallo does not specifically disclose a secure memory as claimed. However, Khan does disclose
a secure memory (Fig. 4, Khan teaches a secure key stored in a secure memory in a NFC device.).

As to claim 5, the combination of teachings between Gallo and Khan disclose the method of claim 4, wherein the secure representation is a hash value, and generating the secure representation includes generating a hash value of the tag identifier, the auxiliary identifier, and the security key (paragraphs [0032], [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter, the tag identifier, and the key.).
As to claim 6, the combination of teachings between Gallo and Khan disclose the method of claim 4, wherein the one or more representations include unsecured representations of the auxiliary identifier and the tag identifier (paragraphs [0034], [0040], [0043] and Fig. 2, Gallo teaches transmitting the URL containing the tag identifier and counter in clear text), and the verifying the identity of the RFID tag includes: retrieving a counterpart security key corresponding to the received tag identifier; generating a counterpart hash based on the received tag identifier, the received auxiliary identifier and the retrieved security key; and comparing the received hash and the counterpart hash to verify the identity of the RFID tag (paragraph [0044]-[0050], [0056] and Fig. 2, Gallo teaches verifying the signature using a corresponding key.).

claim 25, Gallo discloses the RFID tag of claim 23 further comprising a memory configured to store a security key (paragraph [0032] and Fig. 1, Gallo teaches the NFC tag stores a key) and wherein the cryptographic unit is configured to generate the secure representation based on the auxiliary identifier and the security key (paragraphs [0032], [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter and the key.). Gallo does not specifically disclose a secure memory as claimed. However, Khan does disclose
a secure memory (Fig. 4, Khan teaches a secure key stored in a secure memory in a NFC device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gallo with the teachings of Khan for having a secure memory because this would increase security.
As to claim 26, the combination of teachings between Gallo and Khan disclose the RFID tag of claim 25, wherein the secure representation is a hash value, and the cryptographic unit is configured to generate the secure representation by generating a hash value of the tag identifier, the auxiliary identifier, and the security key (paragraphs [0032], [0034]-[0036], [0040]-[0042], and Fig. 2, Gallo teaches signing and hashing values based on the counter, the tag identifier, and the key.).

Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo as applied to claim 7 above, and further in view of Hinz et al. (U.S. Pub. No. 2015/0071441 and hereinafter referred to as Hinz).
As to claim 8, Gallo discloses the method of claim 7. Gallo does not specifically disclose wherein generating the secure representation includes encrypting the auxiliary identifier and the tag identifier using the security key as claimed. However, Hinz does disclose 
wherein generating the secure representation includes encrypting the auxiliary identifier and the tag identifier using the security key (paragraphs [0048]-[00520] and Fig. 3, Hinz teaches encrypting a tag identifier and random number and a key stored on the tag.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gallo with the teachings of Hinz for encrypting the auxiliary identifier and the tag identifier because this would increase security. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gallo with the teachings of Hinz for encrypting the auxiliary identifier and the tag identifier because Gallo discloses the cryptographic operation of hashing and it would be a simple substitution to use the encryption of Hinz in place of the hashing of Gallo to yield the predictable results of verifying transmitted data in a secure manner.
As to claim 9, the combination of teachings between Gallo and Hinz disclose the method of claim 8, wherein verifying the identity of the RFID tag (paragraph [0044] and Fig. 2, Gallo teaches retrieving a key. paragraphs [0032], [0054]-[0056] and Fig. 3, Hinz teaches receiving a private key and decrypting the encrypted data.).
Examiner supplies the same rationale for the combination of the references as in claim 8 above.
As to claim 13, the combination of teachings between Gallo and Hinz disclose the method of claim 8, wherein the one or more representations include an unsecured representation of the tag identifier (paragraphs [0034], [0040], [0043] and Fig. 2, Gallo teaches transmitting the URL containing the tag identifier in clear text.).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo as applied to claim 7 above, and further in view of Aissi et al. (U.S. Pub. No. 2005/0149730 and hereinafter referred to as Aissi) in view of Hinz et al. (U.S. Pub. No. 2015/0071441 and hereinafter referred to as Hinz).
As to claim 10, Gallo discloses the method of claim 7, wherein the one or more representations includes an unsecured representation of the auxiliary identifier (paragraphs [0034], [0040], [0043] and Fig. 2, Gallo teaches transmitting the URL containing the counter in clear text.). Gallo does not specifically disclose generating the secure representation includes generating a 
generating the secure representation includes generating a value based on the security key and the auxiliary identifier (paragraphs [0061]-[0063] and Fig. 7A, Aissi teaches generating a hash based on a random number and using the hash to encrypt a random number.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gallo with the teachings of Aissi for generating a value based on the security key and the auxiliary identifier because this would increase security.
The combination of teachings between Gallo and Aissi does not specifically disclose encrypting the tag identifier using the generated value as claimed. However, Hinz does disclose
encrypting the tag identifier using the generated value (paragraphs [0048]-[00520] and Fig. 3, Hinz teaches encrypting a tag identifier.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gallo with the teachings of Hinz for encrypting the tag identifier using the generated value because this would increase security.
As to claim 11, the combination of teachings between Gallo, Aissi and Hinz disclose the method of claim 10, wherein the value is generated using a one time password algorithm (paragraphs [0061]-[0063] and Fig. 7A, Aissi teaches hashing based on a one-time-pad key.).

As to claim 12, the combination of teachings between Gallo, Aissi and Hinz disclose the method of claim 11, wherein verifying the identity of the RFID tag includes: 
retrieving a counterpart security key (paragraph [0044]-[0050], [0056] and Fig. 2, Gallo teaches verifying the signature using a corresponding key. paragraph [0066], Aissi teaches obtaining a key. paragraphs [0032], [0054]-[0056] and Fig. 3, Hinz teaches receiving a private key); 
generating counterpart value based on the counterpart security key and the unsecured representation of the auxiliary identifier (paragraph [0066], Aissi teaches generating the key used for encryption); and 
decrypting the received secure representation using the counterpart value to obtain the tag identifier (paragraph [0066], Aissi teaches decrypting the encrypted random number. paragraphs [0032], [0054]-[0056] and Fig. 3, Hinz teaches receiving a private key and decrypting the encrypted data.).
Examiner supplies the same rationale for the combination of the references as in claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon et al. (U.S. Pub. No. 2012/0161936) – cited for teaching comparing an RFID counter – Abstract
Stanwood et al. (U.S. Pub. No. 2017/0185761) – cited for teaching a time-based one time password – paragraph [0108]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THADDEUS J PLECHA/Examiner, Art Unit 2438